t c summary opinion united_states tax_court dempsie word petitioner v commissioner of internal revenue respondent docket no 22104-05s filed date dempsie word pro_se g chad barton for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case after concessions by the parties the issue for decision is whether the court has jurisdiction to determine whether petitioner is liable for interest on the amount of tax owed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in arkansas petitioner dempsie word and his then wife mae e word timely filed a joint income_tax return for the return reflected tax due of zero income_tax_withholding of dollar_figure an earned_income_credit of dollar_figure and an overpayment of dollar_figure on date respondent issued petitioner and mae e word a refund of dollar_figure on date respondent issued petitioner and mae e word a notice_of_deficiency for determining a deficiency in income_tax of dollar_figure on date petitioner timely filed a form_8857 request for innocent spouse relief for respondent issued a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 granting petitioner partial relief pursuant to sec_6015 petitioner filed his petition in response to the notice petitioner requested relief of dollar_figure but was granted relief of only dollar_figure leaving a remaining tax of dollar_figure the remaining amount does not include the interest and penalties that had been assessed or accrued the deficiency of dollar_figure is attributable to a disallowed earned_income_credit of dollar_figure a dollar_figure deficiency attributable to mae e word’s unreported wages of dollar_figure unreported gambling income of dollar_figure and petitioner’s unreported pension income of dollar_figure the parties agree that petitioner is entitled to relief of only dollar_figure pursuant to sec_6015 after application of sec_6015 petitioner is liable for dollar_figure in income_tax for further after applying sec_6015 respondent has conceded that there is no addition_to_tax pursuant to sec_6651 discussion in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule respondent has granted partial relief pursuant to sec_6015 petitioner remains liable for the tax attributable to the disallowed earned_income_credit and the unreported pension income and for the interest thereon see weiler v commissioner tcmemo_2003_255 petitioner had dollar_figure of income_tax withheld from his pension petitioner contends that the interest attributable to the dollar_figure tax he owes should be abated petitioner’s claim is broad enough to be considered a request for interest abatement pursuant to sec_6404 the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 the question of the court’s jurisdiction is fundamental and must be addressed when raised by a party or on the court’s own motion id pincite consistent with sec_6404 the court’s jurisdiction over interest abatement cases depends on a valid notice of final_determination and a timely filed petition for review see rule b 113_tc_132 but cf 115_tc_329 the court does not have jurisdiction to decide whether the commissioner’s failure to abate interest under sec_6404 constitutes an abuse_of_discretion unless or until the commissioner has made a final_determination not to abate interest 110_tc_20 sigel v commissioner tcmemo_2001_138 the court does not have jurisdiction regardless of whether the innocent spouse claim was raised in a stand-alone case or in a deficiency proceeding petitioner did not submit a request for interest abatement and respondent did not make a determination not to abate interest accordingly we conclude that the court lacks jurisdiction pursuant to sec_6404 to decide this issue in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
